          Case 1:16-cv-09517-LAK-KHP Document 266-1 Filed 11/09/19 Page 1 of 36



 Sharon Groisberger

  From:      Sharqn Grelsberger
  Sent:      Wednesday, November 22, 2.006 9:1.3 AM
  To:        George Hamlin
  Subject: Eber account

HiGeo.rge,

1spoke with John Matteson last nigh and he shared some information with me regarding the relationship.

M&T has been Successor Trustee since 1991 When Marine Mfdland (l:iSBC) resigned. The accountgoes back to
1971 when Lester Eber1s father died. There are a Co-trustees, M&T Bank, Lester Eber and Mike. M&T is not
active~y involved ih running th.e business Lester handles th'e d~y to day affairs. There are 3 bene's of the trust.
Lester, his sister and a nie¢e.

The portfolio is made up of Eber Company stock, Eber Brothers Wine & Liquor and Eber Brothers Class B. The
Class B shares are the voting sh~r-es and the trust has the maJority of the shares. The rest of the portfolio is
made up of AT&T stock, Exxon Mobil, and Vanguard Index f\Jnd, It also has CorpOFate and Muni Bonds. The
total of this portjsn.of the portfsOo is between $500,0QO and ~QO,OOO. OO . M&T recently valued the company
stock that is held in the portfolio at $25;000,00,0 to $30,000,000.00.

Eber Brothers has moved all of their commercial business to Wells Fargo. Not sure what happened with M&T
Bank and that relatienship. They still have all 0f their re.tail accounts at M&T. I know that M&T had- the pension
plan for Eber Brothers at one time. Not sure if that relationship still exists.

The fee structure that was agreed on back in 1991 with John and Bob O,ell is.a flat fee. of $5,000.00 per year. The
reasoning behind this is that the bank is really just managing part of the portfolio and has not been involved in the
business. Upon the termination of the trust, M&T would be entitled to $100,000.00 plus 1% of non Eber assets.
However, if Lester was to die first, the trust would continue on for the benefit of Lester's chiLdren, his sister and
the niece. The business wo1,1ld prebably be sold at that time and the bank would then take a 1% tennlnatlon fee
based on the proceeds ef the sale of the. business. The trust does not termiaate, until th& death of both Lester and
his sister. Lester is approximately 68 years ofd.

John did indicate that the business does have some cash ftow problems. The sates for the company in 2005
were in excess of $600,000,00.0 .00 He also shared with me that he thought that It would be best to have a male
on the acc0t111t with Lester. Apparently when the account was still at HSBC a women from their NYC office ca,me
up and tried to tell Les·ter how to run the buslness, which <:iil!l not g_o over to well and that Is when the apcount was
moved to Central Trust Company, John i.s happy to meet with the administrator that wiU be assigned' the account
to bring them up to date regarding the account

Let me know if I can do anything else to help with this account.

Have a good Thanksgiving,

Sharon Greisberger
Vice President ahd Trust
Administratiolil Officer
585-419-0670 E!*tension 50609
565-419-()616 fax number




                                                                                                      CNB00002

12/14/2006
 ~    PLAINTIFF'S
            Case 1:16-cv-09517-LAK-KHP Document 266-1 Filed 11/09/19 Page 2 of 36
i?     EXHIBIT
~          z.
~ ~l?D/((
     Lester Eber

     From:               weber4@nyc.rr.com
     Sent:               Wednes®y. December 02, 2009 10:54 AM
     To:                 rhawks@enbwealthstrategies.com
     Cc:                 Lester Eber
     Subject:            Annual Letter



     Ri ck

     I wanted to touch base with you concerning the annual letter that needs to be mailed out
     to the benef·ic'iaries of the Trust and year end dividend payments . Please forward us a
     copy of the letter before it is mailed .
     This year Lester wil.l be sending out a letter to the beneficiaries and checks for the
     c l ass A dividend.
     I will forward you two checks for $1000 each for the class B dividend for Lester and
     Sally. Should I make these checks payable to CN bank?
     Should you have any questions feel free to reach me at 203 234 6472.

     Thank you,
     Wendy
     Sent from my Verizon Wireless BlackBerry




                                                                      EB-0000 1076
Oct 04 16 03: 12p      Audre~ Ha~s
          Case 1:16-cv-09517-LAK-KHP Document 266-19707368383                  p.
                                                     Filed 11/09/19 Page 3 of 36                               1




                                     THE CANANDAIGUA NATIONAL BANK
                                               AND TRUST COMPANY
                                                1150 Pittsford-Victor Road
                                               Pittsford, NEwYoR.K 14534
         Richard H. Hawks, Jr.                                                     {585) .t1~0670 Ext. 36040
         Senior V.P. & Sr. Fiduciary Officer                                              Fax(585)394-4001




                                                               December 18, 2012


       Mrs. Audrey Nan Boslov Hays
       P.O. Box 126
       La Huerta Ln Main Hse
       Tesuque, NM 87574-0126

       Re: Successor Co-Trustee u/w Allen Eber Residuary Trust

       Dear Mrs. Nan Boslov Hays:

        We are pleased to enclose our check no. 165084 in the amount of $5,586.33
        representing your share of the 2012 annual trust income. A portion of the 2012
        distribution to you from the trust will be tax exempt as the trust does hold some
        municipal bonds. You will receive a tax letter from the bank before the end of
        February advising you of the amount of taxable income you should report on your
        20 12 income tax return.

        We also enclose a statement of assets that itemizes the stocks, bonds, and cash held
        in the trust as of November 30, 2012. The continuing low interest rate environment
        and soft economy has lead us to modify slightly our investment strategy. To continue
        providing reasonable income, we have increased our exposure to good well
        capitalized companies with strong dividend payouts. The Co-Trustees are investing
        to protect the current beneficiaries and the remainders interest.

        The trust does hold various Eber Bros. securities. The focus with business limited to
        Connecticut has required the company to downsize and execute a modified business
        plan. The company will not be declaring and paying an annual dividend on its Class
        A, Class B, or Preferred stock this year. Earnings are being used to invest and
        improve the business.
· Oct - 04 16 03:12p       Audre~    Ha~s                       9707368383                p.2
             Case 1:16-cv-09517-LAK-KHP Document 266-1 Filed 11/09/19 Page 4 of 36




          Should you have any questions concerning this letter or the list of assets please
          contact me at (585) 393-6040.

          As we enter this Holiday Season, I would like to wish you a very Merry Christmas
          and prosperous New Year.




                                                       Sincerely,
                                                  _,······":·· · ··· - ·~


                                                  ""~ " -~< - ~                       !

                                                       Richard H. Hawks, Jr.
                                                       Senior Vice President &
                                                       Sr. Fiduciary Officer
          RHH:kll
          Enclosures
          C: Elliott W. Gumaer, Jr., Esq.
 .
Oct 04 16 03: 13p          Audre~     Ha~s                        9707368383
             Case 1:16-cv-09517-LAK-KHP Document 266-1 Filed 11/09/19 Page 5 of 36
                                                                                                     p.3

     PLAINTIFF'S
       EXHIBIT                                                 Canandaigua


                                                •
                                investing
                                   in you                      National
                                                               Bank&Trust

                                                                                     Richard H. Hawks, Jr.
                                                                                    Senior Vice President &
                                                                                    Senior Fiduciary Officer
         December 23,2013                                                          Wealth Strategies Group
                                                                                      72 South Main Street
                                                                                   Canandaigua NY 14424
                                                                                  585-394-4260 ext. 36040
         Mrs. Audrey Nan Boslov Hays                                              800-724-2621 ext. 36040
         PO Box 126                                                                     FAX 585-394-4001
         La Huerta Ln Main Hse                                                         rhawks@cnbank.com
         Tesuque NM 87574-0126

         Re: Successor Co-Trustee u/w Allen Eber Residuary Trust

         Dear Mrs. Nan Boslov Hays:

         We are pleased to enclose our check no. 177670 in the amount of $6,206.56 representing
         your share of the 2013 annual trust income. A portion of the 2013 distribution to you from the
         trust will be tax exempt as the trust does hold some municipal bonds. You will receive a tax
         letter from the bank before the end of February advising you of the amount of taxable
         income you should report on your 2013 income tax return.

         We also enclose a statement of assets that itemizes the stocks, bonds, and cash held in the
         trust as of November 30, 2013. The continuing low interest rate environment and soft
         economy has lead us to modify slightly our investment strategy. To continue providing
         reasonable income, we have increased our exposure to good well capitalized companies
         with strong dividend payouts . We also invested in 3 fixed income funds . The Co-Trustees
         are investing to protect the current beneficiaries and the remainders interest.

         Should you have any questions concerning this letter or the list of assets please contact me
         at (585) 393-6040.

         As we enter this Holiday Season, I would like to wish you a very Merry Christmas and
         prosperous New Year.

                                                                                  /'

                                                       . c:::~~ ~J)
                                                           Richard H. Hawks, Jr.
                                                           Senior Vice President &
                                                           Sr. Fiduciary Officer

         RHH:kll
         Enclosures
         C: Elliott W. Gumaer, Jr., Esq.
           Case 1:16-cv-09517-LAK-KHP Document 266-1 Filed 11/09/19 Page 6 of 36
                    ~      PLAINTIFF'S
                    i        EXC:IT

Lester Eber         ! /Z0\1~
From:                             Wendy Eber
Sent:                             Wednesday. January 02, 2013 5:34 PM
To:                               Lester Eber
Subject:                          Review Minutes from Meeting June 7th
Attachments:                      Minutes from Meeting of the Trustees of the Trust of Allen Eber June 7th.docx


 Please review attached.




                                                                                    EB-00000854
 Case 1:16-cv-09517-LAK-KHP Document 266-1 Filed 11/09/19 Page 7 of 36




Minutes from Meeting of the Trustees of the Trust of Allen Eber June 7u', 2012




On June ih, 2012 at 2:30 pm the Trustees of the Trust of Allen Eber which included Rick Hawks, Lester
Eber and Elliot Gumaer h~d a conference call to discuss the change of control of Eber Bros. Metro Inc.
Wendy Eber documented the discussion.

Elliot Gumaer described the recent judicial action regarding the chaQge of control of Eber Bros. Metro
Inc. induding a detailed conversation about the Alex Bay, llC suit vs. Eber Wine and Uquor Corp
regarding the default of Eber Bros. Metro. Inc. to repay Alex Bay, LLC's loans to Eber Bros Wine and
Uquor Corp. After extensive conversation concerning the details of the change of control of Eber Bros.
Metro Inc. from Eber Bros. Wine and liquor Corp. to Alex Bay, LLC Rick Hawks requested copies of the
judicial decision, Summons and Complaint and a recent Balance Sheet for Eber Bros Wine and Uquor
Corp. A copy of all material was provided to the participants.




                                                                                 EB-00000855
        Case 1:16-cv-09517-LAK-KHP Document 266-1 Filed 11/09/19 Page 8 of 36
                                                               - - -- . - - - ------


Lester Eber

From:                            Wendy Eber
Sent:                            Thursday, October 25, 2012 3:36 PM
To:                              sumner@stpcpa.com
Cc:                              Lester Eber
Subject:                         lester's loans
Attachments:                     Scanned from a Xerox multifunction deviceOOl.pdf



I have attached minutes from the meeting of the Officers for the Trust of Allen Eber from August 11, 2011 which
summarizes everything for you. Additionally, see attached file, a portion of the $575,895 and $1,503,750 notes were
paid off over the years, so the unpaid balance of these two loans was $1,222,710.68. On Feb 11, 2011 this loan was
assumed by Eber Bros Metro Inc.

The other loan for $1.5 M was assumed by metro in Feb 26, 2010. I have attached a trial balance of the account. let's
discuss wh~n you have a moment. Is there a good time tomorrow morning?

Wendy

--Original Message---
From: administrator@slocumandsons.com (mailto:administrator@slocumandsons.coml
Sent: Thursday, October 25, 2012 3:30 PM
To: Wendy Eber
Subject: Scanned from a Xerox multifunction device




Please open the attached document. It was scanned and sent to you using a Xerox multifunction device.

Attachment File Type: pdf

multifunction device location: machine location not set
Device Name: K7258


For more Information on Xerox products and solutions, please visit http://www.xerox.com




                                                                                     EB-00000856
Case 1:16-cv-09517-LAK-KHP Document 266-1 Filed 11/09/19 Page 9 of 36




  Minutes from meeting of Officers for the Trust of Allen Eber



  On A1CU$t 181ft, 2011 at 2:15 Elliot Gumaer, Lester Eber and Richard Hawks, Trustees of the Trust of
  Allen Eber, met at the Canandaigua National Bank In Rochester, NY to discuss and ratify the actions of
  the subsidiaries as described below and discuss other Trust bu51ness. Mr. Elliot Gumaer participated
  by conference call. Wendy Eber was present to fadhate and document the discussion.

  The trustees ratified three loans made by lester Eber to Eber Brothers Metro Inc. The first loan fcl r
  $1,500,000from OCtober, 2009 between Eber Bros Wine and Uquor Corp. was assumed by Eber Metro
  Inc. on February 26, 2010. It grants a secured interest in Metro's In assets and has an outstanding
  balance of $1,SOO,OOO plus accrued Interest.

  The second loan from March 16, 2006, an obligation of Eber Brothers Wine and Uquor Corp. for the
  original prtndpal amount of $1,503,750, and the third loan of $575,895 from March 16, 2006 (which
  replaces the original note dated October 1, 2002) of which $1,222,710.68 plus accrued interest Is
  outstanding. The loan for $1.503750 was amended In Feb 11111, 2011 to reflect Eber Bros. Metro, Inc.
  assumption of this debt and also the security agreement from Feb 26, 2010 was restated to reflect the
  change. Lester Eber made funds available after Feb 11, 2011 to Eber Bros Metro Inc. lnconslderatiC)n of
  Metro Inc.'s assumption of this debt and security Interest In Eber Bros Metro Inc.

  After a lengthy discussion about how all the Income beneficiaries and third parties were offered ttte
  opportunity to partldpate In the February 26tto, 2010 loan but, they all declined and that only based on
  lester's goodwill he gave the money for the loan, the loans were ratified by Rick Hawks and Mike
  Gumaer. lester Eber abstained. A copy of all the documents relating to the loan was provided to
  Richard Hawks.

  Other business discussed was the performance of the Trust securities. Rick Hawks suggested the need
  to move 60 percent of the assets Into equities which provided dMdends. Rick requested copies of the
  Operating Statement for Eber-CT to determine the value of the corporation. They are hereto attached.
  Rick also discussed Sally Kleeberg's request for payment by the trust for her medical expenses and
  health Insurance. Based on her decision to decline from providing proof of need, she was denied her
  request.




                                                                                 EB-00000857
Case 1:16-cv-09517-LAK-KHP Document 266-1 Filed 11/09/19 Page 10 of 36




---·-__
   .,.
   -   ·ll/l't! LT
                                                                                             0111111              c:n.ll

                                                                                                                  2PI'ULUO ~
                                                                                                                                   -
                     ~,_




                     ~~--
                            ___ .,_<47
                     ,.,_111_....,._,....._
                     ~~~~.--­
                                 .....
                     IIIID/1IOIMI»·'IIJ_...,..._
                     ~t'NU:##GI.           ___
                                                 --
                                                ..... _
                                                                                                liB.nus


                                                                                                   YllM


                                                                                                        -
                                                                                                                           MZ1
                                                                                                                           31.35

                                                                                                                       l,III.QD
                                                                                                                                    .........
                                                                                                                                    -..aUI
                                                                                                                                    ..-..
                                                                                                                                    ICO.'St.il
                                                                                                                                    ll5l,.a5.l5
                                                                                                                                    IIB.WU7



                               _ _
                     utmlllllll1,.-..,..._
                     ~           lloi'NUD·fo _   _ . . . _. . . . . . . .                                              2.CIIUD      lll.lkf7

                     U/af1/IIID Gl.-
                                                   tbrlho . -                                                          J,GIOJIO     OU.IIU7

                                     _..._ .....
                                                                                                       t,m.2D
                                                                                                       1,7n.l11
                                                                                                                                    -~7
                     1/111*8CI.O..                                                                                                  IIIQJ:IU'



                                        ...... _                                                        ..,.                        -.2S
                     ~
                         ,
                             .
                                                                                                                       ~            llllt,I:D..IO

                                                                                                       ·~
                     v.-c:~.a..
                     l/Biatlf ,.. _      _ . . . _ ...... -                                                            ~            -.zs
                                                                                                                                    ..,...,
                               _ ...... _
                     ~--

                                                                                                                       - ---        ....,.,
                     ~,__..,..._


                                                                                                                       J.llllQJIO   157.111Ul


                     .,.,.. .,._..,..._
                     4/JIO/»A ,.,......,..._.... _
                     ,..
                     ~GI.-                                                                               UU7
                                                                                                                       UIO.ID



                     7fW2tti!IG.-
                     , _ ,.... .... ow ...       --.,...,.,.,_.rw. -~n,_    __   lJIL
                                                                                             .,...-lS                               ~
                                                                                                                                    IH,au&
                                                                                                                       lDII.n       IMUIUZ
                                                                                                         u.-
                     ~T·-------
                                                                                                                                    IIUIIU2

                                                                                                                                    ~




                                                                                        EB-00000858
        Case 1:16-cv-09517-LAK-KHP Document 266-1 Filed 11/09/19 Page 11 of 36

'   '




                                                                                 C)
                                                                                 l[)
                                                                                 co
                                                                                 0
                                                                                 0
                                                                                 0
                                                                                 0
                                                                                 0
                                                                                 cO
                                                                                 w
                              Case 1:16-cv-09517-LAK-KHP Document 266-1 Filed 11/09/19 Page 12 of 36

                                                                                   0(.,-r
                                                 I, 1 (p 3, D1>b - 2t>o4                    I   "Yt:.. 1<6 "2.0 ro                         "!'                         "3}       J3'     zoo~                      '· '503,1s:D
                                                                 \ , '?., ~       1 J0 . ~r Wine & Liquor Corp.
                                                                                                                                                                        ~ 11'7 I            tOOio        l.j.       515, f'lt5

--- - --
t1 • • •
11/llllt                                                                                Transactions by Account                                                                                         .7 Z,o>1~. <..46

                                                                                                                                                                                                          -
                                                              2., qf'5, ,JO,           (,~


                                                                                                    -
                                                                                              AIIT-Uona



   -----~
     ...
    _.,...,..
               ,.,.
    - ..... I!IMiwoe
                                             -       Ml

                                                                       Ntt_.,......,..._u __ .,_.... ,_
                                                                                                                                      e~
                                                                                                                                                  •••           - -
                                                                                                                                           -·---
      _,.....,...   -~-   1111-          IZ7
                                                                       ,.,... .. l..bor ... - - , . , . .. ~-etw.a.w~.np...                1r71 · QdiTO..                                 u,aa.72 ....           G.*72
                                                                                                                                           lr71·CNrTO..            ,                     :aouao.oo~             ~72
      _,.....,..          12111~         127                           N l t -............ I.ECMCII . . . dopoolod1211101                  111'11·CNrTO..                                                       DUlin
      OIDIIII....,..      OJIIGIZDfm     m                             Te-       --Of2007-ICCIO                                                                        ~72
                                                                                                                                                                  a14,liCIO.DO       u,aoo.oa _..
                                                                                                                                                                                  ~'-"""""
                                                                                                                                                                                 o "
                                                                                                                                                                                                                      ...,
                                                                                                                                                                                                                21Q.3113.72
      -...-...            0Zitl12011     1111                          Te-IWLCIAIIIIIMIO_IIJ_h:ll111l1111                                  ln4 · IIUOI'ftl..
                                                                                                                                                                                                                      ....
   _._..,......
      '1111112DII•Iil'10~

   TGIII m1 · OhrCimniUollllr

      -
           .
          •Ill' I.& Ll'
      OlnoniJoonll        CIIOICICI17    2                             Tel!nler••IINI.(Il'  bttJ                                           J:IJ0 · -11&..
                                                                                                                                                                  ~
                                                                                                                                                                  DUI3.72

                                                                                                                                                                                 @
                                                                                                                                                                                         2WIS-72
                                                                                                                                                                                         a..-.72                      QJII


                                                                                                                                                                                                            :Z.OliMI.IIII       41n1,...~
      ~ ........          CllllfiQGft    ..                            Te -l'M.CIAIIINIIIO..;,;;a ..,_..,211112011
                                                                                                                                                                2,07I,IIoWO            I.OJI.MSJ»
                                                                                                                                           11'24·llUOI'ftL.                                                           Cl.llll
                                                                                                                                                                =--
      TIIIUO.•IIPIELT
      Zl•·--                     (onv~•~'· 1
                                                          ~


                                                                       ,._._.,.....,                                                       .......,.,..,.       .....,....,.DO         2.Ciri.141.GII                 Q.IICI


      GINni.IUMI          --             2           •                 To-••oiNHII'
                                                                                                                                           1100 . WI'F a.-.       -.ntM
                                                                                                                                                                                ..,          =~ ·
                                                                                                                                                                                                             ....,n1.»
                                                                                                                                                                                                            .-,a.14


    ·==                                                                                                                                                                -
                                                                                                                                                                    ,.......
      ~_,.,               IMIVZCIOF      411
      -    -              OWIOt2ClOP
                                                                       't•-~or~••                                                          41111· ........ -                                                -tM.04Ut
      OelloiW-            1011HQ1117     •           •    ..... Qa..
                                                                       JW13D•To,_.,_......,....,.. _
                                                                       OLe- _,.,OIIofl                                                     1211·---                                                          .-a.nu~

                          :r= ::ez                   :                                                                                     40111 · ........

                                                                                                                                           ...........
                                                                                                                                                                                           Z,IIIO.OO        -,2KN




                                                                         _
                                                          -Qa..
                                                                       ewu:wOLcnoa.......__,                                               12111t ·- -                                                      -1114.17
      -.--                tllllltml7                                   r. _      _.._., .. _........ _
                                                                       lterN131·~~_.._
                                                                                                                                           4010· .......                                   UOI.GII          -407.11U7

      a-ni"""""
      - -
      ---                 I~
                          -
                          Ot41/2llal
                                         12t
                                         lZI
                                          liS                          ,. _._ ..... .
                                                                       OLO..
                                                                       OLC...                    _                                         tao ,...,.
                                                                                                                                           171...~Maor
                                                                                                                                                                    1,111.211
                                                                                                                                                                    IJF1111
                                                                                                                                                                                           t,IIIIO.OD       4M,11U7
                                                                                                                                                                                                            . . .741.11
                                                                                                                                                                                                            -..au4




                                                                                                                                                                                                            ---
                                                                                                                                           40111 · ~                                       2)IIOJID          ~
      OoMnl-
      _,.
      -  -_
                          --
                          G2l2ll2llll
                          -.t:aoQI
                                          tiS
                                         --                            To_""""'_
                                                                       QLC:..
                                                                                    .... _                                                 1110 · - - -
                                                                                                                                           427D•a..L
                                                                                                                                                                    JJII'•at
                                                                                                                                                                       ,...,.              2.IIOCLGO
                                                                                                                                                                                                            ......7.2.
                                                                                                                                                                                                            ~.a

                                                                       To,_.""'"'_..,,._
                                                                       ca.ce.
                                                                       To__....,.._.., .....,
                                                                                                                                           1711•Nttao...

                                                                                                                                                                                                            .........
                                                                                                                                                                                                            .-r.-.•
      .,.,_-
      - -                 0141/211111    -                                                                                                 4270·0.0.1..                                    2.IIOCLGO
     _-
      _,.   - _           04IIIIGIIIOI
                          -              -
                                         2J1
                                                                       To_,.,.._..,.. _
                                                                                                                                           427D·~L                                         UQILOO
                                                                                                                                                                                                            -.-.
                                                                                                                                                                                                            ..,._                ~~

                                                                                                                                                                       -·
                                                                       OLC..                                                               17U · A.R--                 171.77
      -     -
      _,......,...
                          ..,... .,
                          04ID2IIGI
                          Q511112101     -
                                         2111
                                                                       OLC..
                                                                                                                                           427D · a . . l_
                                                                                                                                           t711 • NRI!IIo...
                                                                                                                                                                                           ~~~~~
                                                                                                                                                                                                            -.aD.Illl
                                                                                                                                                                                                                                ~




                                                                                                                                                                                                                     -.-..
      Gllltlll-           Grll112101     1!11                          ca.....
                                                                       To1M1lWLCieMNIIII_IIJ_hl2fl1121111
                                                                                                                                           .vt.ll'·
                                                                                                                                           11'24 • DUo ......
                                                                                                                                                                       m•               11115,111.CM
                                                                                                                                                                                                            -.au4
                                                                                                                                                                                                                .. ·a.oo
      --                  0211\QIHt      -
      TaiiiJIGm · - -                                                                                                                                            en.-•                  II1S,4IUO
   T-- · Dullt~                                                                                                                                                 a,IN.t-                Z,IIP,t-

'IOTAL                                                                                                                                                          :t,t77,4N.U            .,,77.......
                                                                                                       ,Jt,_ (.JJ1    /•l.5Vtll"'l) ~ ~ pA."d v.J I ~ v.._ 4'/Lolv)
                                                                                                                                                                                                                    J . tJ.-~


                              L;ob;,: ~                       T                                                             ~~m ljti.?O-a. ~6f),on                                     Pon\.C5
                                                                                                                                                                                                                 tR/01 -a~3
                                                                                                                                                                                                           -t 2. ii1'1,fil5

                                                                                                                             . 'P"~~                                                                       - <C~7-~V

                                                                                                                            C1uu.J-
                                                                                                                            ~-
                                                                                                                                                                                                                   _,
                                                                                                                                                                                                           1'. 4-~ ai-,ftPO ~



                                                                                                                                                                                   EB-00000860
Case 1:16-cv-09517-LAK-KHP Document 266-1 Filed 11/09/19 Page 13 of 36




Minutes from meeting of the Board of Eber Bros. Wine and Liquor Metro Inc. August 18,2011




On August 18th, 2011 at 2:15 the board of-directors for Eber Brothers Wine and Liquor Metro Inc. which
include Elliot Gumaer, Lester Eber and Wendy Eber, met at the Canandaigua National Bank in Rochester,
NY to discuss and ratify the actiOJ'!S of the subsidiaries as described below.   Mr. Elliot Gumaer
participated by conference call. Wendy Eber documented the discussion.

The trustees ratified three loans made from Lester Eber to Eber Brothers Wine and Liquor Corp. The
first loan for $1,500,000 from October, 2009 was assumed by Eber Metro Inc. on February 26, 2010.
Eber Metro Inc. granted a secured interest in Metro's assets to secure this loan. This secured loan has
an outstanding balance of $1,500,000 plus accrued interest.

The second loan from March 16, 2006, an obligation of Eber Brothers Wine and Liquor Corp. to Lester
Eber for the original principal amount of $1,503,750. The third loan of $575,895 from March 16, 2006
(which replaced the original note dated October 1, 2002) of which$ 1,222,710.68 plus accrued interest
is outstanding. The loan for $1.503750 was amended in Feb 11th, 2011 to reflect Eber Bros. Metro, Inc.
assumption of this debt. Also the security agreement from Feb 26, 2010 was restated to reflect Eber
Bros. Metro Inc. assumption of this debt. Lester Eber made funds available after Feb 11, 2011 to Eber
Bros Metro Inc. inconsideration of Metro Inc.'s assumption of this debt and security interest in Eber Bros
Metro Inc.

After a lengthy discussion about how all the income beneficiaries and third parties were offered the
opportunity to participate in the February 26111, 2010 loan but, they all declined and that only based on
Lester's goodwill he gave the money for the loan, the loans were ratified by Wendy Eber and M ike      .
Gumaer. lester Eber abstained. A copy of all the documents relating to the loan was provided to the
participants.




                                                                                 EB-00000861
Case 1:16-cv-09517-LAK-KHP Document 266-1 Filed 11/09/19 Page 14 of 36




Minutes from meeting of the Board of Eber Bros. Wine and liquor Corp. August 18, 2011




On August 18th, 2011 at 2:15 the board of directors for Eber Brothers Wine and Liquor Corp. which
include Elliot Gumaer, lester Eber and Wendy Eber, met at the Canandaigua National Bank in Rochester,
NY to discuss and ratify the actions of the subsidiaries as described below.   Mr. Elliot Gumaer
participated by conference call. Wendy Eber documented the discussion.

The trustees ratified three loans made from lester Eber to Eber Brothers Wine and liquor Corp. The
first loan for $1,500,000 from October, 2009 was assumed by Eber Metro Inc. on February 26, 2010.
Eber Metro Inc. granted a secured interest in Metro's assets to secure this loan. This secured loan has
an outstanding balance of$1,500,000 plus accrued interest.

The second loan from March 16, 2006, an obligation of Eber Brothers Wine and Liquor Corp. to Lester
Eber for the original principal amount of $1,503,750. The third loan of $575,895 from March 16, 2006
(which replaced the original note dated October 1, 2002) of which $ 1,222,710.68 plus accrued interest
is outstanding. The loan for $1.503750 was amended in Feb 11th, 2011 to reflect Eber Bros. Metro, Inc.
assumption of this debt. Also the security agreement from Feb 26, 2010 was restated to reflect Eber
Bros. Metro Inc. assumption of this debt. Lester Eber made funds available after Feb 11, 2011 to Eber
Bros Metro Inc. inconsideration of Metro Inc.'s assumption of this debt and security interest in Eber Bros
Metro Inc.

After a lengthy discussion about how all the income beneficiaries and third parties were offered the
opportunity to participate in the February 26th, 2010 loan but, they all declined and t hat only based on
Lester's goodwill he gave the money for the loan, the loans were ratified by Wendy Eber and Mike
Gumaer. Lester Eber abstained. A copy of all the documents relating to the loan was provided to the
participants.




                                                                                EB-00000862
Case 1:16-cv-09517-LAK-KHP Document 266-1 Filed 11/09/19 Page 15 of 36




Minutes from meeting of the Officers of the Trust of Allen Eber August 18, 2011




On August 18111 , 2011 at 2:15 Elliot Gumaer, lester Eber and Richard Hawks, Trustees of the Trust of
Allen Eber, met at the Canandaigua National Bank in Rochester, NY to discuss and ratify the actions of
the subsidiaries as described below and discuss other Trust business.   Mr. Elliot Gumaer participated
by conference call. Wendy Eber was present to facilitate and document the discussion .

The trustees ratified three loans made from lester Eber to Eber Brothers Wine and liquor Corp. The
first loan for $1,500,000 from October, 2009 was assumed by Eber Metro Inc. on February 26, 2010.
Eber Metro Inc. granted a secured interest in Metro's assets to secure this loan. This secured loan has
an outstanding balance of$1,500,000 plus accrued interest.

The second loan from March 16, 2006, an obligation of Eber Brothers Wine and liquor Corp. to lester
Eber for the original principal amount of $1,503,750. The third loan of $575,895 from March 16, 2006
(which replaced the original note dated October 1, 2002) of which $1,222,710.68 plus accrued interest
is outstanding. The loan for $1.503750 was amended in Feb 11th, 2011 to reflect Eber Bros. Metro, Inc.
assumption of this debt. Also the security agreement from Feb 26, 2010 was restated to reflect Eber
Bros. Metro Inc. assumption of this debt. lester Eber made funds available after Feb 11, 2011 to Eber
Bros Metro Inc. inconsideration of Metro Inc.'s assumption of this debt and security interest in Eber Bros
Metro Inc.

After a lengthy discussion about how all the income beneficiaries and third parties were offered the
opportunity to participate in the February 26th, 2010 loan but, they all declined and that only based on
lester's goodwill he gave the money for the loan, the loans were ratified by Rick Hawks and Mike
Gumaer. lester Eber abstained. A copy of all the documents relating to the loan was provided to
Richard Hawks.

Other business discussed was the performance of the Trust securities. Rick Hawks suggested the need
to move 60 percent of the assets into equities which provided dividends. Rick requested copies of the
Operating Statement for Eber-CT to determine the value of the corporation . They are hereto attached.
Rick also discussed Sally Kleeberg's request for payment by the trust for her medical expenses and
health insurance. Based on her decision to decline from providing proof of need, she was denied her
request.




                                                                              EB-00000863
      Case 1:16-cv-09517-LAK-KHP Document 266-1 Filed 11/09/19 Page 16~ of 36
                                                                           PLAINTIFF'S
                                                                                             r<)                 ~   EXHIBIT
                                                                   AFFIDAVIT                                     ~     g
     1.    I make this affidavit from my own knowled.ge and belief. ·t understand that I am making this
                                                                                                                 l r;zo/lo f10:
          affidavit under penalty
                              .     of false statem~nt .                                             .
     2.   1111s aff!davlt Is being made as part of 81"! application to the Department of Consumer Protection
        Ltquor Control ~lvlslon to transferstock In the entity knowri as Eber:-er:. Eber<T Is the bac~er .
        of UW0000596.                                        .                     .
     3. Presently1 79 perceot of Eber-cr Is owned by me thntugh an entlty known as Eber Metro.
     4. I wlsl) to ~nsfef all of.that 79 ~ntthat I own from Eber-Metro to Lester Eber LLC, an entlty
        which wl~l also be wholly owned by m·e:
     5. This transfer Is being done for rio mnslderatlon, In t~t It Is being don~ strictly for organizational
          purposes. No money or other consideration will change hands. ·




                                                             LesterEber

Personally appeared.Lester Eber, who subscribed and swore to the truth of the foregol!'lB affidavit this
gtfl day of December, 2011.
                                                               r .                     .o
                      ~·   •   0   :   ..   ·,   '   •   •   ~·r~~~L.;::;...:::;;.
                                                                     . ' ...:;:=·~"!""'
                                                                          . ·.... .. .· ;~· L-z
                                                                                 ·_,   _.   .,...---=-==-"-~-~         ··:




                                                                                                                      EB-40020413
    Case 1:16-cv-09517-LAK-KHP Document 266-1 Filed 11/09/19 Page 17 of 36
                                                                                      PLAINTIFPS
                                                                                        EXHIBIT
                                                                                           Oj
                            investing
                               in you


                                                                          Richard H. Hawks, Jr.
                                                                        Senior Vlce President &
February 24, 2016                                                       Senior Rduclary Officer
                                                                       Wealth Strategies Group
                                                                          72 South Main Street
                                                                       Canandaigua NY 14424
Mr. Lester Eber                                                       585-394-4260 ext. 36040
95 Aliens Creek Rd Ste 2                                              800-724-2621 ext. 36040
                                                                            FAX 585-394-4001
Rochester, NY 14618-3250
                                                                          rfuaw~QJl~.~m,
Elliot W. Gumaer, Jr
PO Box 30478
Sea Island GA 31561

Re: Allen Eber Residuary Trust

Dear Mr. Eber and Mr. Gumaer,

       The Allen Eber Residuary Trust (the "Trust") currently holds 1,850 shares of Eber Bros. &
Co. Cl. A.stook, 290 shares of Eber Bros. & Co. Cl. B stock, and 2,000 shares of Eber Bros. & Co. 6%
Non-Cumulative Pfd. While there are currently values associated on these assets, they are not
current. The Trust also holds approximately $600k of other marketable securities.

       M&T Bank Corporation settled its Trustee accounting ending on December 31, 2006, and the
accounting included 250 shares of Eber Bros. Wine & Liquor Pfd and 379 shares of Eber Bros. Wine
& Liquor Cl. B in its holdings. Eber Bros. & Co. was the majority owner of Eber Bros. Wine &
Liquor, which ceased as an operating company in April of 2007 and was sold to Southern Wine &
Liquor prior to the transfer of the trust assets to CNB as Successor Trustee. CNB accepted the
various shares of Eber Bros. & Co. described above in September of 2007, but did not receive any
shares of Eber Bros. Wine & Liquor as the corporation had already been sold.

       Because Eber Bros. & Co. was essentially an inactive corporation, formal valuations were not
provided to CNB. Lester Eber was the source of the value attributed to the shares of Eber Bros. &
Co. Subsequent to the sale of Eber Bros. Wine & Liquor, the Pension Benefit Guaranty Corp.
successfully sued to assume the role of statutory trustee of the Eber Bros. Wine & Liquor Corp.
Retirement Plan, as the company ceased to make minimum funding contributions to the defined
benefit plan within two years after the company was sold.
       We believe that there are no corporate assets to substantiate the values attributed to the
shares of Eber Bros. & Co. stock currently remaining in the Trust. We believe the Eber Bros. & Co.
stock to have a zero value.




                                                                                                   EB-00026322
   Case 1:16-cv-09517-LAK-KHP Document 266-1 Filed 11/09/19 Page 18 of 36




      It is clear from the terms of the Trust that the purpose of the Trust was to hold the shares of
Eber Bros. & Co. stock for so long as it was a going concern. Article NINTH of the Last Will and
Testament of Allen Eber states, in part:

        This trust shall continue throughout the Jives of my three children and shall terminate
        on the death of the last survivor thereo[j provided, however, that in case all, or
        substantially aJJ, my stock in Eber Bros. & Co., Inc. shall be theretofore sold, my
        Trustee may, in its absolute discretion, sooner terminate this trust and distribute the
        corpus then remaining . ..

       In our view, the purpose of the Trust has been exhausted under the circumstances
surrounding the Eber Bros. & Co. stock. We propose to petition the Monroe County Surrogate's
Court to settle the account of CNB, Lester Eber and Elliot W. Gumaer, Jr. as Trustees of the Trust,
and distribute the remaining assets to the remaindermen of the Trust or such other distribution as
determined by the Court. We are currently P?=eparing an accounting. The remaindermen will be
parties to the proceeding and will have an opportunity to review and either approve or object to
the accounting and the proposed distribution.

        We ask that you review this proposal and respond with your comments. If you agree with
this direction, please sign and return the copy of this letter and we will proceed in this direction.

       Should you have questions please call or email me.




                                              c:~~~
                                                 Richard H. Hawks, Jr.
                                                                               I


                                                 Senior Vice President & Trust Officer
                                                 Canandaigua National Bank as Co-Trustee
                                                 of Eber Residuary Trust


Approve process of Petitioning Court for
Settlement of Trust

Lester Eber- Co-Trustee

Approve process of Petitioning Court ior
Settlement of Trust

Elliot W. Gumaer, Jr..




                                                                                                  EB-00026323
                                     .(        )                                              r)
     Case 1:16-cv-09517-LAK-KHP Document 266-1 Filed 11/09/19 Page 19 of 36

                   Current Corperate Structure ofEber Bros. Wine and Liquor Corporation
                                    · -and its Operating Mfiliates



                                                   Sally Kleeburg

         AJien Eber                  100 CIIISS B Shares
                                                                                      Lester Eber
             Trust
                             2:ooo Preferred                                                100 Class B Shares
                             1,850 Class A Common
                               490 ClassBCommon


                                          Eber Bros. & Co., Inc.
                                                       (NY)

                                                                      2SO Preferred                                AllenEber
                                                                    2,000 Class A Common
                                                                      438 Class B Common                              Thust

                                                                                                               250 Preferred
                                                                                                             . 379 Class B Common

                                                                    Eber Bros Wine &
                                                                    Liquor Corporation
                                                                           (NY)




Eder-Ooodman, LLC                  Eber Bros. Wine &
                                   Liquor Metro, Inc.




                   Eber- Connecticut,
                         LLC




134782 I:ZU$17.1
                                                                                             !      PLAINTIFF'S
                                                                                             I        EXHIBIT

                                                                                             l d"2-~ (l<t
                                                                                                         1
                            Case
                          Case    1:16-cv-09517-LAK-KHPDocument
                               1:16-cv-09517-LAK-KHP     Document 161-3Filed
                                                                266-1     Filed 11/30/18Page
                                                                             11/09/19     Page
                                                                                             202ofof36
                                                                                                     2




Summary of lester 'Eber's Payments for liabilites of EBER Bros. Wand L Corp.


              Date                   Chetk#                    Amount               Description of Funds
         3/31/2006                      NA                 $1,222.710.68            EWLCLoan
         12/2/2009                      543                 $200,000.00             EBWLC-Loan
         12/18/2009                     559                  $12,000.00             EBWlC- Loan
          2/18/2010                     106                 $100,000.00             EBWLC-Loan
          2/18/2010                     108                  $50,000.00             EBWLC- Loan
          3/ll/2010                     104                 $165,000.00              EBWLC-Loan
           6/8/2010                     105                 $220,000.00              EBWLC-loan
          1/22/2010                     107                   $20,000.00             EBWLC- Loan
          2/11/2011                     916                   $10,000.00             EBWt Metro Inc Loan
          3/12/20ll                     112                  $150,000.00             EBWl Metro Inc Loan
          3/12/2011                    934
                                                      .      $100,000.00             EBWl Metro Inc Loan
           4/8/2011.                   1017                   $50,000.00             EBWl MetrQ Inc LDan
          4/22/2011                    1026                   $64,000.00             EBWL Metro Inc Loan
          5/25/2011                     993                   $32,000.00             EBWL Metro Inc Loan
            6/8/2011                    1000                 $179,000.00             EBWL Metro Inc loan
           7/8/2011                     1010                 $275,000.00             EBWl Metro Inc Loan- Wolf Concepts Settlement
          10/7/2011                     1087                  $46,000.00             EBWL Metro Inc Loan
          10/24/2011                    1093                  $25,000.00             EBWL Metro Inc Loan
          12/25/2011                  . 815                   $15,000.00             EBWL Metro Inc loan
           2/26/2012                    1175                  $20,000.00             EBWL Metro Inc loan
           3/14/2012                    1188                 $203,000.00              EBWL Metro Inc loan
           4/16/2012                    1214                   $5,000.00              EBWL Metro Inc toan
           5/10/2012                    1288                  $10,000.00              EBWL Metro Inc loan
              2012                     various                $100,000.00             D-4 Settlement
            7/1/2013                    wire                  $653,134.00             Teamsters Pension Wrthdrawal liability Settlement
           10/1/2016                     wire                 $400,000.00             Harris Beach Settlement
              2016                       wire                  $27,500.00             Benderson Lease Settlement
           2/28/2017                      NA                 $1,400,000.00            lester and Ellen Ebers Pension Benefit- apprax value to Settle DB Plan
          2014-2017                    Various                $325ASO.OO              legal fees for Defined Benfit Pension and Teamsters Pension liability
           2013-2016                   Various                $504,453.00             legal fees for Wolf Concepts and HB litigation and Adm fees for EBWLC
             Total                                           $6,584,247.68

                                                                                                                                                   PLAINTIFF'S

                                                                                                                                             'I t/2-3/t9
       lester personally guaranteed the CNBank loan from 2007 to 2017 while securire loan with $500,000 CD and $120,000 of pledged assets.
                                                                                                                                                     EXHIBIT
                                                                                                                                             i         /2-
                                                                                                                                                                 EB-00020333
Case 1:16-cv-09517-LAK-KHP Document 266-1 Filed 11/09/19 Page 21 of 36




                                              LlNE OF CREDIT NOTE

   $1,500,000                                                                                  Octobc~ _, :2.009

          FOR VALUB RECEIVED, EBER BROS. WINE & LIQUOR METRO, INC., a New
   York corporation with an addl'CS$ at 155 ,paragon Drive, Rochester, New York 14625 ("Maker"),
   hereby promises to pay to the order of LESTER .BBER, an individual with an address at 155
   Paragon Drive, Rochester, New Yol'k 14625 ("Holder"), the principal!!um of ONE MlLLION
   FIVE HUNDRED THOUSAND AND 001100 DOtLARS ($1,500,000.00) (the ..Maximum
   Principal Amount") or such lesser or greater amount as may be outstandin.g hereunde•··

          l.     Line of Cl'edit. This Note evidences a revolving line of credit. Accordingly
   amounts hereunder ·may be botrowed, re)>aid and n>-borrowed provided that at. no time sb.all
   Maker pennit the a~gate princi-pal amount of all advances mado wtder this Note to exceed the
   Maximum Principal Amount.

            2:     Interest Rate. .Au amounts outstllnding under this Note shall bear interest at a rate
   equal to twelve and one half percent (12 ..5%) per antmm. Upon the occurrence of an Event of
   Default (whether or not the Holder has accelerated pa)'lllent of tbe outstanding balnnce due
   hc;rcunder), or !lfter maturity or afta· judgment has bec11 rende~ with- respect to the obligations
   hereunder, the ·l.ulpaid principal balance, at tlte option of Holder,:shall beat· intel'c$t at a rate equal
   to fifteen per<Jent (IS%). The right of the Holder to l'eceive such increased .-ate of interest shall
   not constitute a ·waiver of any other right or remedy of the Holdor, All interest shall be
   calculated based on 360 day yeal' and the actual number of days elapsed•

             .3.      Payments. Acctued interest will be due and payable in arrears on Decen1ber 1.
    2009 and on the first day of each March, Jupe, .September and December thereafter (each an
    "Iotefest Payment Date..) and on the Maturity Date, as hereinafter defined. Notwithstanding the
    foregoing, on each Interest Paymetlt Date. ·at the request of Maker all or such portion of the
    Interest then due and owing specified by Maker shall be added to the principal amount hereof
    instead of payihg such interest in cash, whereupon such amount will bear inlet-est at l'l\te per
    annum specified herein. Maket· hereby agrees, upon the request of Holder, to amend this Note or
    execu t~ ~!le !l.~: . IJ.l«?.r~ .n~.J~t~ itl ..m,~ fl>xm..here.o.f to. refle.ct. nn,y increase-ilt..the .principal - sum
    hetoeof resuJ ting from the addition of the accrued interest to the pl'inclpal; provided, however that
    the failure to so amend this Note or to enter into one or more new notes shall not relieve Maker
    of its obHgati~n to pay such accrued interest in accordance with the terms hereof. Allntnounts.
    remaining outstanrling hereunder, including all principnl and interest, shall become due and
    payable in full 011 December 31, 2011 (the "Maturity Date").

            4.     Late Charge. If the entire amount of any requit-ed payment is not paid in full
    within five {5) days after Ule·satne is due, the Maker !hall pay to Holder a late fee equal to two
    percent (2%) of Ute amoullt of the payment that remains unpaid.

            5.    ..Pt•emoonent. Maker shall have the opti(m of payin$ the amounts outstandtng
    under this Note to Holder, in full or part, at any time and from time to time without any premium·
    m· penalty.


    134762113711$.1
                                                     f      PLAJNTJFPS
                                                                                                                   KSH00001
                                                     ~        EXHIBIT
                                                     I          /_3
                                                                                                                               /




                                                                                                EB-00017871
Case 1:16-cv-09517-LAK-KHP Document 266-1 Filed 11/09/19 Page 22 of 36
                                                                                                              I

                                  .'·   .·                                                                                                                         ·)   .

                         I
                             .                    •                                   '           ~           ~      •   '   •
                                                                                                                                                                            .   .'
          · 6·. ·· .... RsqUW:'for AdYWJces;·Disc1:etrci~a~yFa.Clfity: At any                      fi'O;n ti~~~ ti~~ .....                      thne arid          to
    Make~· mny moke a request for· a lo~mth• spl;.cifl~ (a) the amount t·equc:stCd as the principal
    amount of such l,<;Ja.n au4 (b} the blJsil)e~s .~•Y .of J-I~lder ori w,hi~1 su9h lo~ is requested to be
    made which shnll no.t be less than three (3) .(lays from,ih~ dnte of su~1 notice. Th<' decision
    whether to. ~qnq~·~\i~h l_<>pli ·r~·cttiest aa~d ~~e:~'¥.h'.lo~u1 ~hail t,e in th.e sole cli~cetion of HQi4~1·.
    H_oldea· ~ay n~!lfa,f~~~e by.M~~t ··~d ·~:el¥. . ~P.~n.' ai~ Maker shnU be bo.und by, .at~y ~oan
    requ~t that ~old,ef h1 g~od fa~t.h ~~·~eves .~o ~~ yat.id: ~nd. have been ~a~~. 1n the name .o t Qn                                    to
    bchJtlfofM~ker ~y Myoffi~er ofMa~~. and ijoJ~.er s_h~ll not incur any hab1lity to Maker or any
    otherpers!J~·l\S. a dir~~.       or ~ridireot resujt. ofhono~ing~~ch
                              . •...,' .:                   .
                                                                               loan request a~d making such lo·.an.· ·
                        . .· . '· ~
                                                                                                                                                      ~


                                               .      ' ,'      . .. ..... ··:
                                                                             :             . .
             7. ·: .!Events of DefaiJitiJWmedies, At lhcroption of H;oldet·. all 01noun1$ outstanding
    under this Note ~~~~~ ~ebom~ \m~e(iiately du~ nud paynbie in full. witho~t further presentment,
    protesl,t\otj~, oF ~enlan<i, upqti·t~e happeritllg of any ~vent of Default. Upon tlte ~ccurren9e· ~f
    an ·Eyent Qf be~~lt. Hol<le~ sha:ii ~e entitl,ed to e)(erciae any legal or equitable i'ight wl:ticlt iie ot~­
    it may hllve, arid ,may p~e~~, ~o P.to~ect .~d ·enforce J~ rights by Rf:IY other appropriate      ·
    proceedingS.       !he following       eve~ts shalt constitut6 "~e1•ts ofl;lefaulf' Ullder this Note;           ·
       .                          ·.        ·.   .• ;,· .• ;              .      .                              :

                                                                                                      of
                                 a. /l(ollpaymellt. FaUure MJlker to make any payment of any type within
                                   · . flfteeh ( 15) days after the SRin~ becomes due and payable. : ·.
                                                                                                      '       .:.·


                                 b. Fi1Jancial Dllftcullle~. · Fin~~iat difficutt:ies of Maker as evidenced by:
                                                                 i. the fil~ng of a volunta.cy or involuntary petitipn in bankruptcy, or
                                                                    vncier ariY chapte~ ·of the Bankruptcy Code, or under 11ny federal.
                                                                    or state st~tute providing fur the reli~f of debtors;
                                                                       .         ~.          .                    .

                                                       ·ii. mtlkin~
                                                                .
                                                                    an,. nssignment
                                                                               .
                                                                                    f9r
                                                                                    . the 'benefit of creditors;
                                                       iii. ·consenting to the appointinent of a UUStee or receiver for aU or a
                                                             mnjorpart of any ofMaker•s propet'ty;             ·              ·
                                                       iv. .tire entry o( a court o~der appointing ll receiver or a trustee for att
                                             •    -
                                                            or a maj9.r part o.f lVJ_~e;rts property; or
                                                             •     '"'   '                ,   •           •                      I   • '




                                                         ·v. the admission by Maker ltl writing of the Maker's inability to pay
                                                             i(s debts as they beeome due.                         ·

                                 c. Change of Control. · Maker enters into nny agreement pursuant to which
                                     Makea· witt sell all or substandally _aU of the assets of Maker, .o t' upon.the.
                                     closing df any transaction series of related ti'M$~CU011S in which more      or
                                     than fifty ·percent (SOO/o) of the issuecJ and outstanding shares of cnpital
                                   · stock of the Maker are issued to, ·or acquired by, liriy one or more persbllS
                                     or entities who are not shareholders of the Maker as of the date of dlis
                                        Note.
                                 d. Cease Opel'alions. Maker censes all ongoing bush1ess opemtions.

                                 e. Sale of Eber-CoJJilectiaut, UC. Eber.COJmecticut, ·LLC ("Eber-CT'")
    1:147121:!37719. 1                                                                                        2
                                                                                                                                                                    KSH00002




                                                                                                                                                     EB-00017872
Case 1:16-cv-09517-LAK-KHP Document 266-1 Filed 11/09/19 Page 23 of 36

                                                                                                                                                                                                                                                                                            ..•.·.
                                                                                                                                                                                                                                                                              • .,~ r




                                                                                                                                                                                                                                                                                                     .:·

                                                    . ·e:nicr~ t~!;~-. ariy ·agieeme~t:. P~~~u~t ~o· ~vhidi1. Ebe..~l' .~vut· ~e~f"-at~-·;r . . .. . , .- . .
                                                     · -su~s~a~tially .!l~l. of rl~e. assets of Eber-CT, or ~pon the closlr~g qf·ony
                                                      ~ tra9iiac~i.Q~ . 9r ..;set:ies of; relat~d. tran~~tions in whi~1 mQre tb~rt flfty
                                                       .pet'ceut (50%) of the i~4~ and outstanding 'Units of mem~.ea-ship fntere'st
                                                       :of. ~I)~ 'M.akcr:. are issued ~0~ or acquired by, .any one. or more persqns '<,lr
                                                     _ '; e~titje,~ ~Q are not ~~~_lied by b~ under cog~mon oontrof ' w{th ·.t.he
                                                       ·, M. ak~r! ·. _
                                                                      ·                    ·. ,
                                                                    '        I        ~   >'


              8,        . : ·Qx.pe~ies:                                      ~~er sh_a!f.pay ~~ .H~idorallu~ount~ ~ncurr~ by ·H~Ider, lticl~d.ing
    without llm~t~tlo'l1 ;~~~eys' fees ,~~~ ~isb~~ements, i!• order to' collect an:Y - a~o~t due un<lei
    this Note, to l;legot_i~~~-~,o( d~~inc:pt a .~vl.}r~ou~ (jr, restructuring, or to pres~rve its r.i~hts
    hereuhder, whetqer: or not any legal Pro,c~ing tns C,qnunenced .. · .                   · . . : .. ·
                  ' ' :.~·:><;.. ~-~- ~~~· - ~.~: ;' '                                    \j''             ;                 ';            ,·._II ,,        ~   ,·              '       •       •                                     ~·            •   •           '•                  •



            9. · JioJd!;r'S :ReQottls CoJ,l91Usfv~. .f:(pfdei; shall maintain a rc:eord of the date and
    origimtl pri~cii){t(a~!>Wtt'.Of                                                   elidl:
                                            a~vlince m~de:t;y him he~under an(\.the d~te ~Qd llittou11t of                                                                                                                                                                                  .·•-           .
    each paynient to he ~pplied to·the ou.tstnnding-piindpnl amount oi' this Note. Such ·r~oi-ds shuU
    be coriclqslve evl~nce :~r~~ui:~-ut~taii(ilng .Prl..noi~~ ~~nt und~f this Note and of nJJ_advances.                                                                                                                                                                                                        ,;
    J1ereun~er, abset:tt ..~~tnjf;,. .en·or. _No .failu.-e ,. by Hol.der to make n!ly $Uch - ~t~tion in its
    reoords ~hall affe~;t Mnkct:_'.s ob!,igation to p~y th.e.:prinCipet and inte1·est of ea~h advance or 11ny
    other obligatiqrj of .Make~ b~r~linder ..·.                   · · · ·                                ·
          .   "             . '       .. . j \      u,,: ..   ~.\        :.. .... . . •            ~            •.   .


             10. Sub~rdirtatjo~ ..- All at'iloun~· oti~t~ding ~nder thi&.Note arc subordinate lj.ny                                                                                                                                                                               to
    an<! all amounts o~~<J..~y th~ Maker ~o TheCaniif}d~_tiSl!a National Bank IUl~ Truat Company.
                        •         •          ·.:;     ~ ~:
                                                    • ..      •         ~.        •        •           •       ..        •        •• • •     •         • :           •• •           ~       '       •   :·                   •   ,.        •   ~            •   •j       ••




             1J.    MisceUaMoy§. TI\e term.s of this Note c!Ulhot be Changed, nor · m~y· this Note. be
    dischql'ged in whol~ ·~r In paJt; except l>y a ':Yrit_
                                                         {ng ex~cuted by Holder. .No dclay.or o~ission by
    Holder in exercis!.ng any right!.! her®rider srnitl operate as awaiver -of such right~. Thi.s Note
    shall be govemed by artd conStrued under th~ ~~~s 'of the State of New Yol·k.
                                        ·'
                                                                                            ·      · ·.                                                ,'                   I                                            '                                      .




                                  IN' WITNB_!!!S WHEREOF, Maker l~as duly ex~cuted this Note at of the d~y and
    year first above w~~~·                                                            ~        ,                                                                                            ·                                                                                 ·
                                                                                                                                                                                                             :   M   o




                                                                                                                     EBBR BROS. WJNB & LIQUOR METRO, INC.

                                                                                                                                                                            : ~~~
                                                                                                                     J3y:
                                                                                                                                             . Lester Bber, Chief Executive Officer


                                                                                                                     By;


    Accepted:



    Lester Eber
                                                                                                                                                                3
                                                                                                                                                                                                                                                                                   KSH00003




                                                                                                                                                                                                                                                   EB-00017873
Case 1:16-cv-09517-LAK-KHP Document 266-1 Filed 11/09/19 Page 24 of 36




                                                                         14
                                                                         EB-00023029
Case 1:16-cv-09517-LAK-KHP Document 266-1 Filed 11/09/19 Page 25 of 36




                                                                         EB-00023030
Case 1:16-cv-09517-LAK-KHP Document 266-1 Filed 11/09/19 Page 26 of 36




                                                                         EB-00023031
Case 1:16-cv-09517-LAK-KHP Document 266-1 Filed 11/09/19 Page 27 of 36




                                                                         EB-00023032
Case 1:16-cv-09517-LAK-KHP Document 266-1 Filed 11/09/19 Page 28 of 36




                                                                         EB-00023033
Case 1:16-cv-09517-LAK-KHP Document 266-1 Filed 11/09/19 Page 29 of 36




                                                                         EB-00023034
Case 1:16-cv-09517-LAK-KHP Document 266-1 Filed 11/09/19 Page 30 of 36




                                                                         EB-00023035
Case 1:16-cv-09517-LAK-KHP Document 266-1 Filed 11/09/19 Page 31 of 36




                                                                         EB-00023036
Case 1:16-cv-09517-LAK-KHP Document 266-1 Filed 11/09/19 Page 32 of 36




                                                                         EB-00023037
Case 1:16-cv-09517-LAK-KHP Document 266-1 Filed 11/09/19 Page 33 of 36




                                                                         EB-00023038
Case 1:16-cv-09517-LAK-KHP Document 266-1 Filed 11/09/19 Page 34 of 36




                                                                         EB-00023039
Case 1:16-cv-09517-LAK-KHP Document 266-1 Filed 11/09/19 Page 35 of 36




                                                                         EB-00023040
Case 1:16-cv-09517-LAK-KHP Document 266-1 Filed 11/09/19 Page 36 of 36




                                                                         EB-00023041
